Powers, J.
Prom the report we find the following facts. As the plaintiff was driving along the highway in Guilford where it runs adjacent to and nearly parallel with the track of the defendant, her horse became suddenly frightened at three pieces of culvert pipe, and she was thrown from her wagon and injured. The pipe was lying upon the right of way of the defendant corporation some seventeen feet outside of the limits of the highway, and had been deposited there by the defendant four days before for the purpose of repairing and improving its road-bed at Cooper brook, by substituting a cul-, vert for a bridge at that point. Each piece of pipe weighed something over three tons, and they were as near to the railroad track and- the brook as it was practicable to unload and use them. The plaintiff was at the time in the exercise of due care; her horse was kind, safe, and broken for travel upon the public roads, and the appearance of the pipe was such as was calculated to frighten horses of ordinary gentleness.
While every person is bound to use and enjoy his own property in such a manner as not to unreasonably injure another’s, yet no action will lie for the reasonable exercise or use of a person’s right. If a’man unreasonably leaves upon his own premises an object whose appearance is such that it will frighten horses which are kind, safe, *334and broken for travel upon our public roads, he is liable for the injuries which result therefrom. The appearance of the object, and the resulting injury alone, are not sufficient to create the liability. There must be something in the time, or manner, or circumstances under which the act is done which charges him with a want of proper regard for the rights of others. The plaintiff in traveling along the highway was in the exercise of her lawful right. The defendant also, in repairing and improving its road, was in the exercise of a right conferred by its charter, and a duty which the law imposes upon it for the safety of the public who travel over its road. In doing this it must act reasonably, and with a due regard for the rights and safety of persons who have occasion to use the highway. It cannot act negligently, improperly, or unreasonably. The rights of the parties are to be harmonized, but if due care is exercised by a railroad corporation in making repairs and improvements upon its own premises, it is not responsible for the inconveniences, or even injurious consequences, that may arise from, such acts. The public which creates these great channels of travel and commerce, and whose safety and convenience demand that they be maintained in repair, must submit to such inconveniences as are necessarily incident to their management and operation.
Each case must necessarily stand upon its own facts. Applying these principles to the case before us we think the plaintiff has failed to show that the defendant acted negligently or unreasonably. The pipe was upon the defendant’s own premises^ placed there for a lawful purpose, and close to the spot ivhere it was to be used. Its weight, 6147 pounds to the piece, was such as precluded it from being placed on the other side of the railroad, or further away from the highway.
It is true that, in view of the fact that the appearance of the pipe was calculated to frighten horses of ordinary gentleness, the defendant would not be justified in allowing it to remain so near the highway for an unreasonable time. Under the circumstances, however, we do not think four days an unreasonable time. The nature of the repairs for which the pipe was intended, the constant and regular use of the defendant’s road for public travel and commerce, the extent of its *335line which must be kept in repair at all times and in all places, make it unreasonable to require that such material should not be moved to the place of its use until the very day that the use is to be made of it. Some latitude and discretion must be allowed to those intrusted with the construction and operation of great public works as to the manner in which, and the means by which, they will perform the duties imposed upon them. If they act in good faith, with a proper regard for the rights of others, and without carelessless or negligence, they are exempt from liability.

Judgment for defendant.